
	

113 HR 2828 IH: Medicare Abuse Prevention Act of 2013
U.S. House of Representatives
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2828
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2013
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XI and XVIII of the Social Security Act
		  to prevent fraud and abuse under the Medicare program and to require National
		  Provider Identifiers for reimbursement of prescriptions under part D of the
		  Medicare program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Abuse Prevention Act of
			 2013 or the MAP
			 Act of 2013.
		2.Increased civil
			 and criminal penalties
			(a)Increased civil
			 money penalties and criminal fines for Federal health care program fraud and
			 abuse
				(1)Increased civil
			 money penaltiesSection 1128A of the Social Security Act (42
			 U.S.C. 1320a–7a) is amended—
					(A)in subsection (a),
			 in the matter following paragraph (10)—
						(i)by
			 striking $10,000 and inserting $20,000 each place
			 it appears;
						(ii)by
			 striking $15,000 and inserting $30,000;
			 and
						(iii)by striking $50,000 and
			 inserting $100,000 each place it appears; and
						(B)in subsection
			 (b)—
						(i)in
			 paragraph (1), in the flush text following subparagraph (B), by striking
			 $2,000 and inserting $4,000;
						(ii)in
			 paragraph (2), by striking $2,000 and inserting
			 $4,000; and
						(iii)in
			 paragraph (3)(A)(i), by striking $5,000 and inserting
			 $10,000.
						(2)Increased
			 criminal finesSection 1128B of such Act (42 U.S.C. 1320a–7b) is
			 amended—
					(A)in subsection (a),
			 in the matter following paragraph (6)—
						(i)by
			 striking $25,000 and inserting $100,000;
			 and
						(ii)by
			 striking $10,000 and inserting $20,000;
						(B)in subsection
			 (b)—
						(i)in paragraph (1), in the flush text
			 following subparagraph (B), by striking $25,000 and inserting
			 $100,000; and
						(ii)in paragraph (2), in the flush text
			 following subparagraph (B), by striking $25,000 and inserting
			 $100,000;
						(C)in subsection (c),
			 by striking $25,000 and inserting
			 $100,000;
					(D)in subsection (d), in the flush text
			 following paragraph (2), by striking $25,000 and inserting
			 $100,000; and
					(E)in subsection (e),
			 by striking $2,000 and inserting $4,000.
					(b)Increased
			 sentences for felonies involving Federal health care program fraud and
			 abuse
				(1)False statements
			 and representationsSection
			 1128B(a) of the Social Security Act (42 U.S.C. 1320a–7b(a)) is amended, in the
			 matter following paragraph (6), by striking not more than five years or
			 both, or (ii) and inserting not more than 10 years or both, or
			 (ii).
				(2)AntikickbackSection
			 1128B(b) of such Act (42 U.S.C. 1320a–7b(b)) is amended—
					(A)in paragraph (1),
			 in the flush text following subparagraph (B), by striking not more than
			 five years and inserting not more than 10 years;
			 and
					(B)in paragraph (2), in the flush text
			 following subparagraph (B), by striking not more than five years
			 and inserting not more than 10 years.
					(3)False statement
			 or representation with respect to conditions or operations of
			 facilitiesSection 1128B(c) of such Act (42 U.S.C. 1320a–7b(c))
			 is amended by striking not more than five years and inserting
			 not more than 10 years.
				(4)Excess
			 chargesSection 1128B(d) of such Act (42 U.S.C. 1320a–7b(d)) is
			 amended, in the flush text following paragraph (2), by striking not more
			 than five years and inserting not more than 10
			 years.
				(c)Effective
			 dateThe amendments made by this section shall apply to acts
			 committed after the date of the enactment of this Act.
			3.Annual Medicare,
			 Medicaid, and CHIP fraud reports
			(a)In
			 generalBy not later than
			 July 1, 2014, and each subsequent year, the Secretary of Health and Human
			 Services shall submit to the Committees on Ways and Means and Energy and
			 Commerce of the House of Representatives and the Committee on Finance of the
			 Senate a report that contains the following:
				(1)Amount of
			 fraudThe amount, as estimated by the Secretary—
					(A)of total suspected
			 fraud committed against the Medicare program under title XVIII of the Social
			 Security Act, the Medicaid program under title XIX of such Act, and the
			 Children’s Health Insurance Program under title XXI of such Act; and
					(B)the amount of such suspected fraud that is
			 committed by employees of the Department of Health and Human Services who have
			 access to data from any of the programs under
			 subparagraph (A).
					(2)Data access
			 implementationInformation on implementation of the data access
			 requirement under section 1128J(a)(2) of the Social Security Act (42 U.S.C.
			 1320a–7k(a)(2)).
				(b)Use of
			 audits
				(1)Estimate based
			 on audited claimsThe
			 Secretary shall base the estimate of suspected fraud under subsection (a)(1)(A)
			 on an audit of a random sample of at least 10,000 claims for payment made under
			 the programs under title XVIII, XIX, or XXI of the Social Security Act.
				(2)Authority of the
			 SecretaryFor purposes of conducting the audits under
			 paragraph (1), the Secretary may—
					(A)request that a
			 health care provider or supplier submit documentation relating to the claim
			 being audited and review such documentation;
					(B)conduct
			 unannounced onsite visits; and
					(C)interview
			 patients.
					(3)Submission of
			 informationNot later than 30 days after receiving a request for
			 documentation under
			 paragraph (2)(A), the health care
			 provider or supplier shall provide to the Secretary all requested documentation
			 related to such claim.
				(4)Internal
			 auditThe Secretary shall
			 base the estimate of suspected fraud committed by employees of the Department
			 of Health and Human Services under subsection (a)(1)(B) on an internal
			 audit.
				(c)Fraud
			 definedIn this section, the term fraud has the
			 meaning given such term in section 455.2 of title 42, Code of Federal
			 Regulations.
			4.Protecting
			 predictive analytics technologies from compelled disclosure under the Freedom
			 of Information ActSection
			 4241 of the Small Business Jobs Act of 2010 (42 U.S.C. 1320a–7m) is amended by
			 adding at the end the following:
			
				(j)Exemption from
				FOIAThe algorithms used in
				predictive modeling and other analytics technologies under this section are
				exempt from disclosure under section 552(b)(3) of title 5, United States
				Code.
				(k)Audit and
				reviewThe Inspector General
				of the Department of Health and Human Services and the Comptroller General of
				the United States shall, beginning on January 1, 2015, and annually thereafter,
				complete an audit and review of the implementation of this section, including
				the effectiveness of the algorithms used in predictive modeling and other
				analytics technologies under this
				section.
				.
		5.Requiring valid
			 National Provider Identifiers for prescribers on pharmacy claims and limiting
			 access to the National Provider Identifier registry
			(a)Requiring valid
			 National Provider Identifiers of prescribers on pharmacy claims
				(1)In
			 generalSection 1860D–2(e)(2) of the Social Security Act (42
			 U.S.C. 1395w–102(e)(2)) is amended by adding at the end the following new
			 subparagraph:
					
						(C)Drugs prescribed
				by nonvalid prescribersFor
				plan years that begin on or after January 1, 2015, such term does not include a
				drug prescribed by an individual who does not have a valid National Provider
				Identifier, as determined through procedures established by the
				Secretary.
						.
				(2)Identifying and
			 reporting invalid prescribers
					(A)Transfer of
			 information to the Inspector generalIn the case that the procedures established
			 by the Secretary of Health and Human Services under section 1860D–2(e)(2) of
			 the Social Security Act (42 U.S.C. 1395w–102(e)(2)) result in a PDP sponsor
			 identifying a claim for reimbursement under a prescription drug plan under part
			 D of title XVIII of such Act as being for a drug that was prescribed by an
			 individual who did not have a valid National Provider Identifier, the PDP
			 sponsor shall submit to the Inspector General of the Department of Health and
			 Human Services any information on such invalid prescribers on pharmacy claims,
			 including any invalid national provider identifiers being used to submit such
			 claims and any records related to such claims.
					(B)Responsibility
			 of the Inspector GeneralThe Inspector General of the Department
			 of Health and Human Services shall provide to the appropriate law enforcement
			 agencies information submitted under
			 subparagraph (A).
					(C)Report to
			 CongressNot later than
			 January 1, 2016, the Inspector General of the Department of Health and Human
			 Services shall submit to Congress a report on the effectiveness of the
			 procedures established under section 1860D–2(e)(2)(C) of the Social Security
			 Act (42 U.S.C. 1395w–102(e)(2)(C)).
					(b)Limiting access
			 to National Provider Identifier registry
				(1)In
			 generalThe Secretary of Health and Human Services, in
			 consultation with the Attorney General, the Inspector General of the Department
			 of Health and Human Services, the Chairman of the Federal Trade Commission, and
			 affected parties (including prescription drug plans under part D of title XVIII
			 of the Social Security Act (42 U.S.C. 1395w–101 et seq.), MA–PD plans under
			 part C of title XVIII of the Social Security Act (42 U.S.C. 1395w–21 et seq.),
			 pharmacies, physicians, and pharmacy computer vendors), shall establish
			 procedures and rules to restrict access to the National Provider Identifier
			 Registry in order to deter the fraudulent use of National Provider Identifiers
			 for purposes of making claims under titles XVIII and XIX of the Social Security
			 Act.
				(2)Access
					(A)In
			 generalThe procedures established under paragraph (1) shall
			 provide governmental and nongovernmental entities with appropriate (as
			 determined by the Secretary) access to the National Provider Identifier
			 Registry.
					(B)Data use
			 agreementsIn order to receive such access, each such
			 governmental and nongovernmental entity shall enter into a data use agreement
			 with the Secretary and agree to use the data in such registry in accordance
			 with rules established by the Secretary pursuant such paragraph.
					6.Encouraging the
			 establishment of State prescription drug monitoring programs
			(a)In
			 generalSection 1905 of the Social Security Act (42 U.S.C. 1396d)
			 is amended by adding at the end the following:
				
					(ee)Incentives for
				States To identify fraud through State prescription drug monitoring
				programs
						(1)In
				generalWith respect to a calendar quarter, the Federal medical
				assistance percentage for the amounts under clauses (i) and (II) of
				subparagraph (C) shall be decreased by 10 percent for such quarter, if—
							(A)a State is
				receiving a grant for a State controlled substance monitoring program under
				section 399O of the Public Health Service Act (or the Secretary determines that
				the State meets the requirements for such a grant);
							(B)through such
				program, the State identifies fraud, waste, or abuse in connection the
				provision of prescription drug coverage under the State plan; and
							(C)the State or a
				political subdivision of the State—
								(i)is reimbursed an
				amount by a third party (pursuant to the provisions of the State plan in
				compliance with section 1902(a)(25)) for expenditures related to such fraud,
				waste, or abuse; or
								(ii)recovered (as
				such term is used under section 1903(d)(3)(A)) an amount.
								(2)Use of
				fundsA State may use the amounts received as a result of the
				increased Federal medical assistance percentage under
				paragraph (1) to support the State
				controlled substance monitoring program established by the
				State.
						.
			(b)Conforming
			 amendmentsSection 1905(b) of
			 the Social Security Act (42 U.S.C. 1396d(b)) is amended by striking
			 Subject to subsections (y), (z), and (aa) and inserting
			 Subject to subsections (y), (z), (aa), and (ee).
			(c)Effective
			 dateThe amendments made by this subsection shall apply to
			 calendar quarters beginning on or after the end of the 30-day period after the
			 date of the enactment of this Act.
			7.Prohibiting the
			 display of Social Security account numbers on newly issued Medicare
			 identification cards and communications provided to Medicare
			 beneficiaries
			(a)In
			 generalNot later than 2
			 years after the date of enactment of this Act, the Secretary of Health and
			 Human Services (referred to in this section as the Secretary),
			 acting in consultation with the Commissioner of Social Security, shall
			 establish and implement procedures to eliminate the unnecessary collection,
			 use, and display of Social Security account numbers of Medicare beneficiaries
			 under the Medicare program under title XVIII of the Social Security Act (42
			 U.S.C. 1395 et seq.).
			(b)Newly issued
			 medicare cards and communications provided to beneficiariesNot later than 4 years after the date of
			 the enactment of this Act, the Secretary shall do the following:
				(1)Newly issued
			 cardsActing in consultation
			 with the Commissioner of Social Security, ensure that each newly issued
			 Medicare identification card does not display or electronically store, in an
			 unencrypted format, a Medicare beneficiary’s Social Security account number,
			 except—
					(A)if the health
			 insurance claim number of a beneficiary is the Social Security number of the
			 beneficiary, the beneficiary's spouse, or another individual, the Secretary may
			 use such number on such card; and
					(B)if the Secretary determines that the risk
			 of fraudulent use of such numbers is not unacceptably high, the Secretary may
			 use a partial Social Security account number on a Medicare identification
			 card.
					(2)Communications
			 provided to beneficiariesProhibit the display of a Medicare
			 beneficiary’s Social Security account number in any written or electronic
			 communication provided to the beneficiary unless the Secretary, in consultation
			 with the Commissioner of Social Security, determines that inclusion of Social
			 Security account numbers in such communications is essential for the operation
			 of the Medicare program.
				(c)Medicare
			 beneficiary definedIn this section, the term Medicare
			 beneficiary means an individual who is entitled to, or enrolled for,
			 benefits under part A of title XVIII of the Social Security Act or enrolled
			 under part B of such title.
			(d)Conforming
			 amendments
				(1)Reference in the
			 Social Security ActSection 205(c)(2)(C) of the Social Security
			 Act (42 U.S.C. 405(c)(2)(C)) is amended—
					(A)by moving clause
			 (x), as added by section 1414(a)(2) of the Patient Protection and Affordable
			 Care Act (Public Law 111–148), 6 ems to the left;
					(B)by redesignating
			 clause (x), as added by section 2(a)(1) of the Social Security Number
			 Protection Act of 2010 (42 U.S.C. 1305 note), as clause (xii); and
					(C)by adding after
			 clause (xii), as redesignated by subparagraph (B), the following new
			 clause:
						
							(xiii)Subject to section 7 of the Medicare Abuse
				Prevention Act of 2013, social security account numbers shall not be displayed
				on Medicare identification cards or on communications provided to Medicare
				beneficiaries.
							.
					(2)Access to
			 informationSection 205(r) of the Social Security Act (405 U.S.C.
			 405(r)) is amended by adding at the end the following new paragraph:
					
						(10)(A)To prevent and identify
				fraudulent activity—
								(i)the Attorney General or the Secretary
				of Health and Human Services may submit to the Commissioner a request that the
				Commissioner enter into an agreement under this paragraph; and
								(ii)subject to the requirements of
				subparagraphs (A) and (B) of paragraph (3), upon receiving a request under
				subparagraph (A), the Commissioner shall enter into a reimbursable agreement
				with the individual making such request to provide to such individual the
				information collected under paragraph (1).
								(B)The agreement under
				subparagraph (A)(ii) shall contain
				appropriate provisions (as determined by the Commissioner) to protect the
				confidentiality of information provided by the Commissioner under such
				agreement.
							.
				(e)Pilot
			 program
				(1)EstablishmentNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall establish a pilot program utilizing smart card technology to
			 evaluate—
					(A)the applicability
			 of smart card technology to the Medicare program under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.); and
					(B)whether such cards
			 would be effective in preventing fraud under the Medicare program.
					(2)Scope and
			 durationThe Secretary shall conduct the pilot program—
					(A)in not less than 2
			 States; and
					(B)for a period of
			 not less than 180 days and not more than 2 years.
					(3)ReportNot
			 later than 12 months after the completion of the pilot program under this
			 subsection, the Secretary shall submit to the appropriate committees of
			 Congress and make available to the public a report that includes the
			 following:
					(A)A summary of the
			 pilot program and findings resulting from such program, including—
						(i)any
			 costs or savings to the Medicare program as a result of the implementation of
			 the pilot program;
						(ii)whether the use
			 of smart card technology resulted in improvements in the quality of care
			 provided to Medicare beneficiaries under the pilot program; and
						(iii)whether such
			 technology was useful in preventing or detecting fraud, waste, and abuse in the
			 Medicare program.
						(B)Recommendations
			 regarding whether the use of smart card technology should be expanded under the
			 Medicare program.
					(4)DefinitionsIn
			 this subsection:
					(A)Medicare
			 beneficiaryThe term Medicare beneficiary means an
			 individual entitled to, or enrolled for, benefits under part A of title XVIII
			 of the Social Security Act (42 U.S.C. 1395c et seq.) or enrolled for benefits
			 under part B of such title (42 U.S.C. 1395j et seq.).
					(B)Medicare
			 providerThe term Medicare provider means—
						(i)a
			 provider of services (as defined in section 1861(u) of the Social Security Act
			 (42 U.S.C. 1395x(u))); or
						(ii)a
			 supplier (as defined in section 1861(d) of such Act (42 U.S.C.
			 1395x(d))).
						(C)Smart
			 cardThe term smart card means an identification
			 card used by a Medicare beneficiary or a Medicare provider that includes
			 antifraud attributes. Such a card—
						(i)may
			 rely on existing commercial data transfer networks or on a network of
			 proprietary card readers or databases; and
						(ii)may
			 include—
							(I)cards using
			 technology adapted from the financial services industry;
							(II)cards containing
			 individual biometric identification, provided that such identification is
			 encrypted and not contained in any central database;
							(III)cards adapting
			 technology and processes utilized in the TRICARE program under chapter 55 of
			 title 10, United States Code, or by the Veterans’ Administration; or
							(IV)such other
			 technology as the Secretary determines appropriate.
							8.Improving claims
			 processing and detection of fraud within the Medicaid and CHIP
			 programs
			(a)MedicaidSection
			 1903(i) of the Social Security Act (42 U.S.C. 1396b(i)) is amended—
				(1)in paragraph (25),
			 by striking or at the end;
				(2)in paragraph (26),
			 by striking the period and inserting ; or; and
				(3)by inserting after
			 paragraph (26) the following paragraph:
					
						(27)with respect to any amount expended for an
				item or service unless the claim for payment for such item or service
				contains—
							(A)a valid
				beneficiary identification number for the individual to whom such item or
				service was furnished, and the State has determined that such number
				corresponds to an individual who is enrolled under the State plan or an
				applicable waiver of a requirement of such plan; and
							(B)a valid provider
				identifier for the provider who furnished such item or service, and the State
				has determined that such identifier corresponds to a provider that is eligible
				to receive payment for furnishing such item or service under the State plan or
				an applicable waiver of a requirement of such
				plan.
							.
				(b)CHIPSection
			 2107(e)(1)(I) of the Social Security Act (42 U.S.C. 1397gg(e)(1)(I)) is amended
			 by striking and (17) and inserting (17), and
			 (27).
			
